Dowling, P. J.
Respondent was admitted to practice in the Appellate Division, Second Department, in June, 1921.
' The petition herein charges him with
(1) Solicitation of negligence cases;
(2) Instituting negligence actions, without authorizatiSn;
(3) Obtaining money from defendant under false pretenses;
(4) Failure to turn over to client her share of settlement;
(5) Uttering forged instruments;
(6) Failure to apply for court order fixing fee in infant’s case.
The learned referee to whom the charges were sent for hearing has reported that none of the twelve specified acts of misconduct sought to be proved by petitioners has been established. He concludes a full analysis of the evidence by saying: “ In view of my opinion that none of the charges has been sustained, and with this opinion Samuel A. Berger and Harold I. T. Schnurer, of counsel for the petitioners, concur, it is my conclusion that *502this proceeding against M. Bernard Greenberg, the respondent herein, should be dismissed, and I so recommend to the Court.” The motion to confirm the report of the referee is not opposed by the petitioners. The report should be confirmed and the proceeding dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed.